Citation Nr: 9918535	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  96-31 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for fatigue due to an 
undiagnosed illness secondary to service in the Persian Gulf.

2.  Entitlement to service connection for hair loss due to an 
undiagnosed illness secondary to service in the Persian Gulf.

3.  Entitlement to service connection for night sweats with 
chest pain due to an undiagnosed illness secondary to service 
in the Persian Gulf.

4.  Entitlement to service connection for joint pain of the 
wrists, arms, and neck, due to an undiagnosed illness 
secondary to service in the Persian Gulf.

5.  Entitlement to service connection for memory loss due to 
an undiagnosed illness secondary to service in the Persian 
Gulf.

6.  Entitlement to service connection for suicidal tendencies 
due to an undiagnosed illness secondary to service in the 
Persian Gulf.

7.  Entitlement to service connection for irritability due to 
an undiagnosed illness secondary to service in the Persian 
Gulf.

8.  Entitlement to service connection for stuttering due to 
an undiagnosed illness secondary to service in the Persian 
Gulf.

9.  Entitlement to service connection for a sleep disorder 
due to an undiagnosed illness secondary to service in the 
Persian Gulf.

10.  Entitlement to service connection for a short attention 
span due to an undiagnosed illness secondary to service in 
the Persian Gulf.

11.  Entitlement to service connection for a skin condition 
due to an undiagnosed illness secondary to service in the 
Persian Gulf.

12.  Entitlement to service connection for a psychiatric 
condition due to an undiagnosed illness secondary to service 
in the Persian Gulf.

13.  Entitlement to service connection for headaches with 
blurred vision due to an undiagnosed illness secondary to 
service in the Persian Gulf.

14.  Entitlement to service connection for sensory 
polyneuropathy claimed as tingling and numbness of the joints 
due to an undiagnosed illness secondary to service in the 
Persian Gulf.

15.  Entitlement to service connection for arthritis of the 
knees.

16.  Entitlement to service connection for bladder problems 
with incontinence.

17.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

18.  Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from November 1984 to 
April 1985, and from September 1990 to March 1991.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions of 
April 1996, December 1997, and November 1998 of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Nashville, Tennessee, Cleveland, Ohio, and New Orleans, 
Louisiana.



REMAND

In November 1994, Congress enacted the Veterans Benefit 
Improvement Act of 1994 (P.L. 103-446) to provide 
compensation for Persian Gulf War veterans with undiagnosed 
illnesses.  This Act added 38 U.S.C.A. § 1117 to the U.S. 
Code effective November 2, 1994.  In response, VA amended the 
Adjudication section regarding the criteria for compensation 
for certain disabilities due to undiagnosed illnesses.  38 
C.F.R. § 3.317 (1998).  For veterans who served in the 
Southwest Asia theater of operations during the Persian Gulf 
War who exhibit objective indications of chronic disability 
manifested by one or more specific signs or symptoms, such 
disability may be service connected provided that it became 
manifest during active service in the Southwest Asia theater 
of operations or to a degree of 10 percent or more not later 
than December 31, 2001; and provided that the disability 
cannot be attributed to any known clinical diagnosis.  38 
U.S.C.A. § 1117 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.317(a)(1) (1998).

A review of the claims file indicated that the veteran served 
in the Southwest Asian theater of operations from October 
1991 to February 1991.  She maintains that she now suffers 
from various disabilities, conditions, and diseases that are 
directly related to his military service during the Persian 
Gulf War.  The regulations list some of these symptoms as 
possible manifestations of an undiagnosed illness.  See 38 
C.F.R. § 3.317(b) (1998).  Although the provisions of 38 
C.F.R. § 3.317 (1998) appear to have been addressed by the 
RO, the RO has not addressed whether service connection may 
be granted for any of the claimed Persian Gulf illnesses on a 
direct basis.  [The United States Court of Appeals for the 
Federal Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).]  Because the 
claim has not been adjudicated pursuant to Combee, and since 
the veteran has not had an opportunity to submit evidence and 
argument pursuant to Combee, the Board finds it is 
appropriate to remand his claims to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Hence, the RO should re-
evaluate her claim under 38 C.F.R. § 3.317 (1998) and under 
the regulations for direct service connection if the evidence 
shows that her claimed symptoms, conditions, diseases, or 
disabilities are the result of a diagnosed illness.

Also, the Under Secretary for Benefits/Under Secretary for 
Health issued guidelines for disability examinations for Gulf 
War veterans.  See Memorandum, dated January 6, 1998; also 
see VAOPGCPREC 4-99, Requirements for a Well-Grounded Claim 
under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 - Undiagnosed 
Illness - Persian Gulf War, May 3, 1999.  In light of the 
veteran's complaints, an additional VA examination for these 
conditions that conforms to the new guidelines is 
appropriate. 

Additionally, the veteran contends that she now suffers from 
a psychiatric condition and she has labeled said condition 
anxiety, depression, and PTSD.  To the Board, it is thus 
unclear what condition the veteran actually suffers from, if 
any.  Therefore, in order to clear up the confusion, to 
determine whether her current psychiatric condition, if any, 
is related to manifestations and symptoms she exhibited while 
in service, and in compliance with 38 C.F.R.§ 4.125 (Nov. 96 
amnds) ["[I]f the diagnosis of a mental disorder does not 
conform to DSM-IV or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis") see Cohen v. 
Brown, 10 Vet.App. 128 (1997)] it is the opinion of the 
subscriber that additional medical testing should be 
accomplished.  

Accordingly, while the Board regrets the delay, in order to 
assure due process and that the evaluation of the veteran's 
claims is a fully informed one, the case is REMANDED for the 
following actions:

1.  The RO should ask the veteran to 
identify the names and complete addresses 
of any additional medical providers who 
have treated her for any of the claimed 
conditions for which she is seeking VA 
benefits since September 1997.  After 
securing any necessary releases, the RO 
should request the records of any 
treatment identified by the veteran, 
which are not already of record, and the 
obtained records should be associated 
with the claims file.  If private 
treatment is reported and those records 
are not obtained, the RO should inform 
the veteran and her representative, so 
that she will have an opportunity to 
obtain the records in keeping with her 
responsibility to submit evidence in 
support of her claims.  See 38 C.F.R. § 
3.159(c) (1998).

2.  The veteran should be examined by a 
Board of two psychiatrists to determine 
whether the veteran has a psychiatric 
disorder, and, if so, the nature and 
severity thereof.  Each psychiatrist 
should conduct a separate examination and 
the examination should be conducted in 
accordance with the DSM-IV.  If the 
examiners determine that the veteran has 
a psychiatric disorder, or disorders, the 
examiners should determine among 
themselves the relationship of any such 
disorders (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

The examiners should provide an opinion 
concerning the etiology of any 
psychiatric condition found, and they 
should comment on whether any symptoms 
and manifestations the veteran exhibited 
(if any) while she was in service, or 
shortly thereafter, were prodromata of 
the mental condition she now suffers 
from.  The report of the examination 
should include a complete rationale for 
all opinions expressed.  All necessary 
studies or tests including psychological 
testing and evaluation are to be 
accomplished.  The entire claims folder 
and a copy of this Remand must be made 
available to and reviewed by the 
examiners prior to the examination.

3.  After completion of the above, the 
RO, through the appropriate VA Medical 
Center, should schedule the veteran for 
appropriate VA examinations.  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiners prior to the examinations.  
The examination reports should reflect 
review of pertinent material in the 
claims folder, including the service 
medical records, the reports of prior VA 
examinations, and any recent treatment 
records.

a.  Possible Persian Gulf War exposure 
conditions.  The examinations must 
conform to the guidelines for disability 
examinations in Gulf War veterans.  See 
Under Secretary for Benefits/Under 
Secretary for Health Memorandum, dated 
January 6, 1998.

b.  All necessary testing is to be done 
to determine the nature, etiology, and 
extent of any disability.  In particular, 
the examiner is asked to determine the 
onset, frequency, duration, and severity 
of the veteran's complaints, including 
precipitating and relieving factors.  The 
examiner is asked to express an opinion 
whether the veteran's symptoms are due to 
specific, diagnosed illnesses, or whether 
there is no diagnosis to account for 
these symptoms.  If a specific diagnosis 
is rendered, the examiner is asked to 
express an opinion whether it is at least 
as likely as not that the diagnosed 
condition is related to any disease or 
injury incurred during service.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  The RO should review all requested 
reports and determine if they are 
adequate for rating purposes and in 
compliance with this remand.  If they are 
not, they should be returned to the 
originator for supplemental action.

Following completion of the requested development, the 
veteran's claim should be readjudicated.  During said 
readjudication, the claims for service connection [Persian 
Gulf] must be evaluated pursuant to 38 C.F.R. § 3.317 (1998) 
[and VAOPGCPREC 4-99, Requirements for a Well-Grounded Claim 
under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 - Undiagnosed 
Illness - Persian Gulf War, May 3, 1999] if the evidence 
shows that the claimed conditions are not the result of a 
diagnosed illness, or alternatively, under the regulations 
for direct service connection in 38 C.F.R. §§ 3.303 and 3.304 
(1998) if the evidence shows these symptoms are the result of 
a diagnosed illness.  If the decision remains unfavorable, 
the veteran and her accredited representative should be given 
a supplemental statement of the case and allowed sufficient 
time for a response.  Thereafter, the claim should be 
returned to the Board for further consideration.

No action is required of the veteran until she is contacted 
by the regional office.  The purpose of this REMAND is to 
ensure due process and to obtain additional clarifying 
medical evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









